DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s non-limiting overview of the present invention/disclosure
A combined receipt and label roll 110 comprising a core 114, and a web 112 having a longitudinally-extending axis 124 (Fig. 5, reproduced below).  The web 112 comprises a substrate 116 which is coated with a thermally-sensitive coating 126 on a front side 118 (as shown in figs. 5, 6, 8) and with spot or strip adhesive 122 on the back side 120.  The web 112 includes a longitudinal weakened structure 150 dividing the web 112 into a first/label portion 151 and a second/receipt portion 152.  As seen, the spot or strip adhesive 122 is disposed only on the first/label portion 151.  In order for the roll to page out, the web 112 is further coated with a release coating 128 on the front side 118 at least in an area opposite to the adhesive coating 122.  

A salesperson can use the receipt and label roll 110 in a thermal printer to print on at least the second/receipt portion 152 (as shown in fig. 8).  Sense marks 160 (Fig. 9) are for auto cutting; transverse perforations 170 are for manual tearing, to produce a purchase label/receipt 130.  The salesperson can also write on the second/receipt portion 152 (which may or may not have any release coating).  The salesperson can then adhere the label/receipt 130, by way of the adhesive 122, to a purchased item presented to a customer, who then can also write/sign and/or tear off the second/receipt portion 152 to keep as a receipt (having no adhesive thereon; as shown in fig. 8). 
 
    PNG
    media_image1.png
    357
    560
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    560
    722
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    245
    583
    media_image3.png
    Greyscale

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the feature(s) “wherein the front side of the substrate corresponding to the second label comprises the release coating” recited in claim 8 must be shown or the feature(s) canceled from the claim(s). If it is important to claim a feature as being new and novel, it is also important to show the feature. No new matter should be entered.
Note that the drawings, e.g., Fig. 6, shows only the front side (118) of the substrate (116) corresponding to the first label (151) comprising a release coating (128).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities, which could be changed to the following (so as to correct clerical/editorial errors):
--[0025]	It should be noted that the receipt information shown in Fig. 7 is printed in a position different from the position of the receipt information shown in Fig. 4. The receipt information of Fig. 7 is printed such that all of the receipt information is printed to only the left (as viewed looking at Fig. 7) of the perforation 150. It should also be noted that the surface portion of the front side 118 of the substrate 116 to the left of the perforation 150 is devoid of release coating material, and that the surface portion of the hack side 120 of the substrate to the left of the perforation 150 is devoid of adhesive material.--

--[0029] 	Also, although the above description describes the lettering-size of the receipt information to the left of the perforation 150 in Fig. 7 as being the same lettering-size shown in Fig. 1, it is conceivable that the lettering-size shown in Fig. 7 be either smaller or larger than that shown in Fig. 4. In the case where receipt information is printed to the left of the perforation 150 of Fig. 7 and at least some information is printed to the right of the perforation 150, the lettering-size on the left may be different from the lettering-size on the right. Alternatively, the lettering-sizes may be the same.--

Appropriate correction is required.

Claim Objections
Claims 6-7, 9, 11-17 are objected to because of several terms that appear to lack proper antecedent basis.  Going forwards with examination, the claims are interpreted to be:
--6. 	The combination label of claim 2, wherein the adhesive coating is a pattern of adhesive that is patterned on the backside of the substrate corresponding to the first label.--
--7. 	The combination label of claim 2, wherein a front side of the substrate corresponding to the first label comprises a release coating.--

--9. 	The combination label of claim 2, wherein the second label is a customer receipt for an [[order]] order.--

--11. 	The combination label of claim 2, wherein the backside of the substrate corresponding to the first label [[comprise]] comprises an imaged sense mark.--

--12. 	The combination label of claim 11, wherein the sense mark is positioned in an area along the backside of the substrate corresponding to the first label that lacks any of the adhesive coating.--

--14. 	The combination label of claim 13, wherein the adhesive coating comprises adhesive spots patterned on the backside of the substrate that corresponds to the merchant label.--

--15. 	The combination label of claim 14, wherein areas between the adhesive spots patterned on the backside of the substrate that corresponds to the merchant label is devoid of any adhesive.--

--16. 	The combination label of claim 15, wherein at least one area of the areas between the adhesive spots comprises a sense mark located in the at least one area.--
--17. 	The combination label of claim 16, wherein the backside [[corresponding]] of the substrate that corresponds to the receipt label is devoid of any adhesive.--
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over the following U.S. Patents.
Specifically,
Claims 2, 5-7, 9-10 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 and 6 of U.S. Patent No. 9,082,321 B2 (hereinafter “the Patent ‘321”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent ‘321 already claims at least the following:
2. 	A combination label comprising (a first web portion 151 which may be a “first/label portion 151” and a second web portion 152 which may be a “second/receipt portion 152.”  See the Patent ‘321 claim 6 in reference to application figs. 5, 6, 8, 9 above):
a substrate (116) comprising a first label (“first/label portion 151”) and a second label (“second/receipt portion 152”);
a perforation (150) in the substrate (116) separating the first label (151) from the second label (152); and
an adhesive coating (122) applied to a backside (120) of the substrate (116) corresponding to the first label (151; Col. 8, lines 41-51: “…wherein only the first web portion 151 has the discontinuous strips of adhesive 122…”);
wherein the backside (120) of the substrate (116) corresponding to the second label (152) is devoid of any adhesive (Col. 8, line 47: “…wherein only the first web portion 151 has the discontinuous strips of adhesive…”).

5. 	The combination label of claim 2, wherein the adhesive coating (122) comprises at least one adhesive strip (122; Col. 8, lines 26-27: “…adhesive including discontinuous strips of adhesive 122…”).

6. 	The combination label of claim 2, wherein the adhesive coating (122) is a pattern of adhesive (122) that is patterned on the backside (120) of the substrate (116) corresponding to the first label (151; The Patent ‘321 claim 6: “…adhesive including discontinuous strips of adhesive 122…wherein only the first web portion 151 has the discontinuous strips of the adhesive 122…”  Broadly speaking, the adhesive 122 may be a pattern of adhesive 122 patterned to be discontinuous strips of adhesive 122).

7. 	The combination label of claim 2, wherein a front side (118) of the substrate (116) corresponding to the first label (151) comprises a release coating (128; The Patent ‘321 claim 6: “…a release coating 128 disposed on a portion of the front side 118 of the substrate 116 … corresponding to location of the adhesive 122 on the back side 120…”).

9. 	The combination label of claim 2, wherein the second label (152) is a customer receipt for an order (Note that the claim merely recites an unpatentable intended use of the second label 152.  One may and ought to be allowed to use the second label 152 as a customer receipt, or as anything else, if one wants to).

10. 	The combination label of claim 9, wherein the first label is a merchant label (151) for the order (Note that the claim merely recites an unpatentable intended use of the first label 151.  One may and ought to be allowed to use the second label 152 as a customer receipt, or as anything else, if one wants to).

13.	A combination label, comprising (a first web portion 151 which may be a “first/label portion 151” and a second web portion 152 which may be a “second/receipt portion 152”.  See the Patent ‘321 claim 1 in reference to application figs. 5, 6, 8, 9 above):
a substrate (116) segmented into a merchant label (“first/label portion 151”) and a receipt label (“second/receipt portion 152”);
an adhesive coating (122) on a backside (120) of the substrate (116) that corresponds to the merchant label (151); 
wherein the substrate (116) is weakened along a longitudinally-extending axis that enables the receipt label (152) to be separated from the merchant label (151; The Patent ‘321 claim 1; Col. 7, line 45: “a longitudinal weaken structure 150…”).

14.	The combination label of claim 13, wherein the adhesive coating (122) comprises adhesive spots (122) patterned on the backside (120) of the substrate (116) that corresponds to the merchant label (151; The Patent ‘321 claim 1; Broadly speaking, the adhesive 122 may comprise adhesive spots patterned to be discontinuous strips of adhesive 122).

15. 	The combination label of claim 14, wherein areas between the adhesive spots (122) patterned on the backside (120) of the substrate (116) that corresponds to the merchant label (151) is devoid of any adhesive (simply because the adhesive 122 comprises adhesive spots patterned to be discontinuous strips of adhesive 122).

16. 	The combination label of claim 15, wherein at least one area of the areas between the adhesive spots (122) comprises a sense mark located in the at least one area (The Patent ‘321 claim 3).

17. 	The combination label of claim 16, wherein the backside (120) of the substrate (116)  that corresponds to the receipt label (152) is devoid of any adhesive (The Patent ‘321 claim 1: “…the second web portion 152 is devoid of adhesive…”).

18. 	The combination label of claim 17, wherein a front side (118) of the substrate (116) that corresponds to the merchant label (151) comprises a release coating (128; The Patent ‘321 claim 1: “…a release coating 128 disposed on a first portion of the front side of the substrate along the web axis to prevent the adhesive 122 from sticking to the front side of the substrate 116 when the web is wound on the core…”).

19. 	The combination label of claim 18 further comprising, a front side (118) of the substrate (116) comprises an image coating (126) that enables the front side (118) to be imaged with merchant information for the merchant label (151) and receipt information for the receipt label (152) by a printer for an order of a customer (The Patent ‘321 claim 1: “…a thermally-sensitive coating disposed on the front side of the substrate…”  The Patent ‘321 claim 3: “…a thermal printer…”  As seen, the Patent ‘321 already claims all the structures recited in claim 19, plus an unpatentable intended use of the combination label to be printed by a thermal printer.  Furthermore, the recited printed “merchant information” and “receipt information” are merely unpatentable printed matters).

20 (essentially equivalent to present claim 2).
A roll of combination labels, comprising (the roll of combination labels has first web portion 151 which may be a “first/label portion 151” and a second web portion 152 which may be a “second/receipt portion 152.”  See the Patent ‘321 claim 1 in reference to application figs. 5, 6, 8, 9 above):
a web of a substrate (116) wound into the roll; 
the substrate (116) comprising a plurality of combination labels (151, 152); 
each combination label (151, 152) comprising: 
a first label (151) and a second label (152) separated by a perforation (150) within the substrate (116); 
a backside (120) of the substrate (116) that corresponds to the first label (151) comprising a pattern of adhesive (122); and 
the backside (120) of the substrate (116) that corresponds to the second label (152) is devoid of any adhesive.


Claims 2-3, 11-12 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-5 of U.S. Patent No. 9,483,962 B2 (hereinafter “the Patent ‘962”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent ‘962 already claims at least the following:
2. 	A combination label, comprising (The combination label has first web portion 151 which may be a “first/label portion 151” and a second web portion 152 which may be a “second/receipt portion 152.”  See the Patent ‘692 claims 1 and 2 in reference to application figs. 5, 6, 8, 9 above):
a substrate (116) comprising a first label (“first/label portion 151”) and a second label (“second/receipt portion 152”);
a perforation (150) in the substrate (116) separating the first label (151) from the second label (152; The Patent ‘962 claim 2: “…wherein the longitudinal weakened structure comprises a single longitudinal perforation…”); and
an adhesive coating (122) applied to a backside (120) of the substrate (116) corresponding to the first label (151; The Patent ‘962 claim 1: “…adhesive 122 disposed on a portion of the back side 120 of the substrate 116…a first web portion 151 on which the adhesive 122  is disposed and a second web portion 152 which is substantially devoid of adhesive 122…”);
wherein the backside (120) of the substrate (116) corresponding to the second label (152) is devoid of any adhesive (The Patent ‘962 claim 1: “…a second web portion 152 which is substantially devoid of adhesive 122…”).

3. 	The combination label of claim 2, wherein the first label (151) and the second label (152) are of a same size (The Patent ‘962 claim 1: “…wherein the first web portion 151 and the second web portion 152 are equal-sized portions”).

11. 	The combination label of claim 2, wherein the backside (120) of the substrate (116) corresponding to the first label (151) comprises an imaged sense mark (The Patent ‘962 claims 4-5).

12. 	The combination label of claim 11, wherein the sense mark is positioned in an area along the backside (120) of the substrate (116) corresponding to the first label (151) that lacks any of the adhesive coating (The Patent ‘962 claims 4-5).

20 (essentially equivalent to present claim 2).
A roll of combination labels, comprising (The roll of combination labels has first web portion 151 which may be a “first/label portion 151” and a second web portion 152 which may be a “second/receipt portion 152.”  See the Patent ‘692 claims 1 and 2 in reference to application figs. 5, 6, 8, 9 above):
a web of a substrate (116) wound into the roll; 
the substrate (116) comprising a plurality of combination labels (151, 152); 
each combination label (151, 152) comprising: 
a first label (151) and a second label (152) separated by a perforation (150) within the substrate (116; The Patent ‘962 claim 2: “…wherein the longitudinal weakened structure comprises a single longitudinal perforation…”); 
a backside (120) of the substrate (116) that corresponds to the first label (151) comprising a pattern of adhesive (122; The Patent ‘962 claim 1: “…adhesive 122 disposed on a portion of the back side 120 of the substrate 116…a first web portion 151 on which the adhesive 122  is disposed and a second web portion 152 which is substantially devoid of adhesive 122…”); and 
the backside (120) of the substrate (116) that corresponds to the second label (152) is devoid of any adhesive (The Patent ‘962 claim 1: “…a second web portion 152 which is substantially devoid of adhesive 122…”).

21. 	The roll of claim 20, wherein combination label (151, 152) further comprising: 
a sense mark located in an area on the backside of the substrate (116) that corresponds to the first label (151) where there is no adhesive, and wherein the sense mark enables the corresponding label to be identified from an adjacent combination label within the web of the substrate (116) by a printer (The Patent ‘962 claims 4-5).

Claims 2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 12 of U.S. Patent No. 10,297,172 B2 (hereinafter “the Patent ‘172”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent ‘172 already claims at least the following:
2. 	A combination label, comprising (The combination label has first web portion 151 which may be a “first/label portion 151” and a second web portion 152 which may be a “second/receipt portion 152.”  See the Patent ‘172 claims 9 and 12 in reference to application figs. 5, 6, 8, 9 above):
a substrate (116) comprising a first label (“first/label portion 151”) and a second label (“second/receipt portion 152”);
a perforation (150) in the substrate (116) separating the first label (151) from the second label (152; The Patent ‘172 claim 9: “…a perforation…”); and
an adhesive coating (122) applied to a backside (120) of the substrate (116) corresponding to the first label (151; The Patent ‘172 claim 9: “…adhesive…”);
wherein the backside (120) of the substrate (116) corresponding to the second label (152) is devoid of any adhesive (The Patent ‘172 claim 9).

4. 	The combination label of claim 2, wherein the first label (151) and the second label (152) are of unequal sizes (The Patent ‘172 claim 12).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2, 4-5, 9-10 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Seeley (US 1,756,216).
Seeley teaches:
2. 	A combination label 1 comprising (See figs. 1-4, reproduced below):
a substrate comprising a first label (2) and a second label (3);
a perforation (4) in the substrate separating the first label (2) from the second label (3); and
an adhesive coating applied to a backside of the substrate corresponding to the first label (2; as seen in fig. 4; Lines 54-55: “…adhesive, such as glue…”);
wherein the backside of the substrate corresponding to the second label (3) is devoid of any adhesive (as seen at least in fig. 4).

    PNG
    media_image4.png
    324
    630
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    384
    628
    media_image5.png
    Greyscale


4. 	The combination label of claim 2, wherein the first label (2) and the second label are (3) of unequal sizes (as seen in figs. 1-4).

5. 	The combination label of claim 2, wherein the adhesive coating comprises at least one adhesive strip (as seen at least in fig. 4).

9. 	The combination label of claim 2, wherein the second label (3) is a customer receipt for an order (Note that the claim merely recites an unpatentable intended use of the second label 3.  Nevertheless, Seeley indeed teaches the second label 3 being a customer receipt having thereon, e.g., a price).
10. 	The combination label of claim 9, wherein the first label (2) is a merchant label for the order (Note that the claim merely recites an unpatentable intended use of the first label 2.  Nevertheless, Seeley indeed teaches the first label 2 being a merchant label for the order having, thereon, e.g., a trademark “BH”).

13 (essentially equivalent to claim 2).
A combination label (1), comprising: 
a substrate segmented into a merchant label (2) and a receipt label (3); 
an adhesive coating on a backside of the substrate that corresponds to the merchant label (2); 
wherein the substrate is weakened along a longitudinally-extending axis (4) that enables the receipt label (3) to be separated from the merchant label (2).

Claims 2-3, 5, 9-10 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zimmermann (DE 2800719 C2).  This Office action provides a machine translation of Zimmermann.
Zimmermann teaches:
2. 	A combination label (10) comprising (See figs. Zimmermann 2, 4, 5, reproduced below):
a substrate (12) comprising a first label (18) and a second label (19);
a perforation (20) in the substrate (12) separating the first label (18) from the second label (19); and
an adhesive coating (14) applied to a backside of the substrate (12) corresponding to the first label (18);
wherein the backside of the substrate (12) corresponding to the second label (19) is devoid of any adhesive.

    PNG
    media_image6.png
    352
    390
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    290
    296
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    187
    347
    media_image8.png
    Greyscale

3. 	The combination label of claim 2, wherein the first label (18) and the second label (19) are of a same size (as seen in figs. 4, 5).

5. 	The combination label of claim 2, wherein the adhesive coating (14) comprises at least one adhesive strip (14; as seen at least in fig. 4).

9. 	The combination label of claim 2, wherein the second label (19) is a customer receipt for an order (Note that the claim merely recites an unpatentable intended use of the second label 19.  Nevertheless, Zimmermann indeed teaches the second label 19 being a customer receipt having thereon, e.g., a sale price; as seen at least in fig. 5).

10. 	The combination label of claim 9, wherein the first label (18) is a merchant label for the order (Note that the claim merely recites an unpatentable intended use of the first label 2.  Nevertheless, Zimmermann indeed teaches the first label 18 being a merchant label for the order having thereon, e.g., a regular sale price; as seen at least in fig. 5).

13 (essentially equivalent to claim 2).
A combination label (10), comprising: 
a substrate (12) segmented into a merchant label (18) and a receipt label (19); 
an adhesive coating (14) on a backside of the substrate (12) that corresponds to the merchant label (18); 
wherein the substrate (12) is weakened along a longitudinally-extending axis (20) that enables the receipt label (19) to be separated from the merchant label (18).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6, 14-15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zimmermann in view of Smith (US 5,578,352).
6.	Zimmermann teaches the combination label of claim 2, but is silent about:  wherein the adhesive coating (14) is a pattern of adhesive that is patterned on the back side of the substrate (12) corresponding to the first label (18).
Smith teaches a label (11), wherein an adhesive coating (34, 35) is a pattern of adhesive that is patterned on a back side of a substrate (12) corresponding to the label (11; Fig. 2, reproduced below; Col. 3, line 60 – Col. 4, line 6: “The patterns 34, 35 are…preferably substantially continuous strips, for example, of a hot melt adhesive… Also, while continuous strips 34, 35 are desired, other patterns can be applied…the patterns 34, 35 may be continuous or discontinuous depending upon the particular type of adhesive used and how securely the final label 11 must be attached to a substrate in final use”).

    PNG
    media_image9.png
    239
    477
    media_image9.png
    Greyscale


It would have been obvious to one ordinarily skilled in the art at the time the present application was filed to apply Smith teaching to Zimmermann combination label by having the adhesive coating (14) be a pattern of adhesive that is patterned on the back side of the substrate (12) corresponding to the first label (18), depending upon the particular type of adhesive used and how securely the first label (18) must be attached to a substrate in final use, in order to achieve best performance of the combination label (10).  

14 (essentially equivalent to claim 6).
Zimmermann teaches the combination label of claim 13, but is silent about:  wherein the adhesive coating (14) comprises adhesive spots patterned on the backside of the substrate (12) that corresponds to the merchant label (18).
Smith teaches a label (11), wherein an adhesive coating (34, 35) may comprise adhesive spots (on any other patterns) patterned on a back side of a substrate (12) that corresponds to the label (11; Fig. 2, reproduced above; Col. 3, line 60 – Col. 4, line 6).
It would have been obvious to one ordinarily skilled in the art at the time the present application was filed to apply Smith teaching to Zimmermann combination label by having the adhesive coating (14) comprise adhesive spots (or nay other pattern) patterned on the backside of the substrate (12) that corresponds to the merchant label (18), depending upon the particular type of adhesive used and how securely the first label (18) must be attached to a substrate in final use, in order to achieve best performance of the combination label (10).  

15. 	Zimmermann as modified teaches the combination label of claim 14, wherein areas between the adhesive spots patterned on the backside of the substrate (12) that corresponds to the merchant label (18) is devoid of any adhesive (simply because the adhesive spots may be patterned to be discontinuous strips of adhesive for sample).

20 (essentially equivalent to claims 2 and 6).
Zimmermann as modified teaches a roll (R) of combination labels, comprising (See Zimmermann 2, 4, 5 above):
a web of a substrate (12) wound into the roll (R); 
the substrate (12) comprising a plurality of combination labels (10); 
each combination label (10) comprising: 
a first label (18) and a second label (19) separated by a perforation (20) within the substrate (12); 
a backside of the substrate (12) that corresponds to the first label (18) comprising a pattern of adhesive 14 (as discussed above in claim 6 in view of Smith); and 
the backside of the substrate (12) that corresponds to the second label (19) is devoid of any adhesive (as seen at least in Zimmermann fig. 4).

Allowable Subject Matter
Claims 7-8, 11-12, 16-19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (provided that the above double patenting rejections were overcome).  The following would be a statement for indication of an allowable subject matter:
With respect to claim 7, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “wherein a front side of the substrate corresponding to the first label comprises a release coating.”

With respect to claim 8, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “wherein the front side of the substrate corresponding to the second label comprises the release coating.”

With respect to claim 11, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “wherein the backside of the substrate corresponding to the first label comprises an image sense mark.” 
  (Claim 12 is dependent on claim 11.)
 
With respect to claim 16, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “wherein at least one area of the areas comprises a sense mark located in the at least one area.”
(Claims 17-19 are dependent on claim 16.)

With respect to claim 21, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “a sense mark located in an area on the backside of the substrate that corresponds to the first label where there is no adhesive, and wherein the sense mark enables the corresponding label to be identified from an adjacent combination label within the web of the substrate by a printer.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN (Wyn) Q. HA whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGUYEN Q. HA/Primary Examiner, Art Unit 2853                                                                                                                                                                                            July 23, 2022